--------------------------------------------------------------------------------

Exhibit 10


EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (the "Agreement") is entered into this 10th day of
February, 2006 and effective as of the 20th day of February, 2006, by and
between STAGE STORES, INC., a Nevada corporation (the "Company"), and ANDREW
HALL, an individual (the "Executive").


WITNESSETH:


WHEREAS, the Board of Directors of the Company (the "Board") has determined that
it is in the best interests of the Company to hire and appoint the Executive to
the position of President and Chief Operating Officer of the Company (the
"Position"), subject to the terms and conditions of this Agreement; and


WHEREAS, the Executive desires to be hired by the Company and to be appointed to
the Position, subject to the terms and conditions set forth in this Agreement.


NOW, THEREFORE, in consideration of the promises and mutual agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby agree as follows:


1.     EMPLOYMENT. Company hereby hires and appoints Executive to the Position,
and Executive hereby accepts such employment with the Company and appointment to
the Position, subject to the terms and conditions set forth in this Agreement.
Subject to earlier termination in accordance with Section 4 below, this
Agreement shall continue in effect for a period of thirty-six (36) months
commencing from the effective date hereof (the "Initial Term"). Upon the
expiration of the Initial Term or any Renewal Period (as hereafter described),
the term of Executive's employment under this Agreement shall automatically be
extended for an additional twelve (12) month period (a "Renewal Period"), unless
either the Company or Executive notifies the other party in writing at least
thirty (30) days prior to the expiration of the Initial Term or the then current
Renewal Period that the Employment Period shall not be extended upon such
expiration.


1.1     Failure to Extend by Company. In the event the Company notifies
Executive that the Employment Period shall not be extended at the expiration of
the Initial Term or the then current Renewal Period in accordance with Section 1
hereof, such failure to extend shall constitute termination of this Agreement by
the Company without Good Cause (as hereafter defined), and the Company and
Executive agree that Executive shall be entitled to receive the payments
described in Section 4.3 hereof.


1.2     Failure to Extend by Executive. In the event Executive notifies the
Company that the Employment Period shall not be extended at the expiration of
the Initial term or the then current Renewal Period in accordance with Section 1
hereof, such failure to extend shall constitute termination of this Agreement by
Executive without Good Reason (as hereafter defined), and the Company and
Executive agree that Executive shall be entitled to receive the payments
described in Section 4.5 hereof.


--------------------------------------------------------------------------------



2.     POSITION AND DUTIES. During such time as Executive is employed with the
Company (the "Employment Period"), Executive shall serve in the Position and
shall have the normal duties, responsibilities and authority associated with or
related to such Position, subject to the power and authority of the Board to
expand or limit such duties, responsibilities and authority and to override
actions of the Executive. Executive, however, shall not have responsibility for
Finance/Accounting and Systems and Logistics. Executive shall report to the
Chief Executive Officer. Executive shall devote his best efforts and his full
business time and attention (except for permitted vacation periods and
reasonable periods of illness or other incapacity) exclusively to the business
and affairs of the Company and its "Subsidiaries" (as hereafter defined) and any
duty, task or responsibility assigned or given to Executive by the Board, and
Executive shall perform his duties and responsibilities to the best of his
abilities in a diligent, trustworthy, businesslike and efficient manner. As used
in this Agreement, "Subsidiaries" shall mean any entity of which the securities
having a majority of the voting power in electing directors or managers are, at
the time of determination, owned by the Company either directly or through one
or more Subsidiaries.


2.1     Outside Directorships. In the event Executive is invited, solicited or
otherwise asked to become a director, advisor or consultant for any entity or
organization of any type or function whatsoever other than the Company or its
Subsidiaries, Executive shall notify the Board in writing of such invitation,
the entity or organization extending such invitation and the capacity to be
served by Executive for such entity or organization. The Board shall have the
sole power and authority to authorize Executive to accept such invitation based
on such criteria and standards as the Board may determine, and Executive shall
not accept such invitation without the Board's prior written consent, which
consent shall not be unreasonably withheld.


2.2     Delegation by Board. Whenever this Agreement calls for action on the
part of the Board, the Board may delegate responsibility for such action to a
duly appointed committee of the Board, including but not limited to the
Compensation Committee of the Board, and Executive agrees to treat, comply with
and be bound by any action taken by such committee as if the Board had taken
such action directly.


3.     COMPENSATION AND BENEFITS. During the Employment Period, Executive shall
be paid or receive compensation and benefits as follows:


3.1     Base Salary. The base salary for Executive shall be $550,000 per year,
or such other rate as the Board may designate from time to time (the "Base
Salary"). The Base Salary shall be payable in regular installments in accordance
with the Company's general payroll practices and shall be subject to
withholdings for applicable taxes. Executive's performance shall be evaluated
annually in March of each year. Any future salary increases will be based on the
Executive's individual performance and will be approved by the Board in its sole
discretion. Executive will be eligible for a salary increase on April 1, 2007
and annually thereafter.


3.2     Performance Bonus. Executive will be eligible for an annual performance
bonus award, payable on or about April 1, 2007 and every year thereafter that
Executive is employed, as of April 1 of the then current year. Executive's
annual bonus target will be 65% of the Base Salary. Executive's maximum bonus
amount will be 130% of the Base Salary. The award of any bonus shall be based
upon the financial earning parameters which shall be determined by the Board in
its sole discretion. With respect to Executive's eligibility for a performance
bonus on April 1, 2007, if Executive's employment with Company begins after
April 1, 2006, the amount of Executive's performance bonus will be calculated,
pro rata, based upon the number of days worked by Executive during fiscal year
2006. Thereafter, in order to receive any such performance bonuses, the
Executive must be employed in the position on April 1 of the then current year
and must have worked for the Company in the position for the previous 12 months.
Any such bonus award shall be subject to withholdings for applicable taxes.

2

--------------------------------------------------------------------------------



3.3     Medical, Dental and Other Benefits. After 60 days of employment,
Executive shall be eligible to enroll and participate in any and all benefits
plans the Company provides to its executive officers and employees including,
but not limited to, medical and dental insurance coverage for Executive and
family, life insurance policy, long term disability insurance, stock options,
and retirement plans and arrangements. The premiums, costs and expenses for any
such benefit plans under which Executive is participating shall be borne by
Company. Executive shall receive four (4) weeks of paid vacation each year,
which if not taken may not be carried forward to any subsequent year. Executive,
however, shall not receive any compensation for any unused vacation days and
upon termination of employment for any reason, any unused vacation days shall be
forfeited. Any and all benefits provided for hereunder shall not be included in
the definition of the term "Base Salary" as such term is used in this Agreement.
All such medical and dental insurance, life insurance and long term disability
insurance benefits shall immediately cease and terminate upon the later of
(1) the termination date of the Employment Period or (2) the expiration date of
coverage for such benefits by the Company as described in Section 4 hereof;
provided, that upon such termination, Executive shall have the right to elect to
continue any or all of such health benefits, programs or coverage, at his sole
cost and expense, in accordance with and subject to the terms and limitations
set forth in the Consolidated Omnibus Reconciliation Act of 1985 ("COBRA") and
the regulations promulgated in connection therewith.


3.4     Automobile Allowance. Company shall provide Executive with an automobile
allowance in the amount of $1,000.00 per month to be allocated at Executive's
discretion, or such other amount designated by the Board in its sole discretion,
and such allowance shall be payable in regular installments in accordance with
the Company's general payroll practices.


3.5     Financial Planning Allowance. Company shall reimburse Executive for any
expenses incurred by Executive in connection with the preparation of taxes,
estate planning or financial counseling up to a maximum amount of $10,000.00 per
year, or such other annual amount designated by the Board in its sole
discretion, which amount may not be carried forward to any subsequent year. Such
expenses shall be reimbursed in accordance with the standard policies and
procedures of the Company in effect from time to time related to such
reimbursable expenses.


3.6     Business Expense. Company shall reimburse Executive for all reasonable
travel, entertainment and other business expenses incurred by Executive in the
course of performing the duties of the Position. Such expenses shall be
reimbursed in accordance with the standard policies and procedures of the
Company in effect from time to time related to such reimbursable expenses.

3

--------------------------------------------------------------------------------



4.     TERMINATION; EFFECTS OF TERMINATION. This Agreement may be terminated
upon the occurrence of any of the following events:


4.1     Terminable At Will. Notwithstanding any other provision of this
Agreement including, but not limited to Section 1 hereof, this Agreement and
Executive's employment with the Company or its Subsidiaries shall be terminable
at will at any time for any reason by either party upon written notice, and this
Agreement shall expire automatically when Executive ceases to hold the Position
with the Company for any reason. Upon such termination, the rights of Executive
to receive the monies and benefits from the Company shall be determined in
accordance with the terms and provisions contained in this Section 4, and
Executives agrees that such monies and benefits are fair and reasonable and are
the sole monies and benefits which shall be due to him from the Company in the
event of termination.


4.2     By Company For Good Cause. Upon written notice to Executive, Company may
immediately terminate this Agreement at any time during the Employment Period
for "Good Cause" (as hereafter defined).


4.2.1     Monies and Payments to Executive. Upon such termination, Executive
shall be entitled to receive any Base Salary earned and unpaid, and fringe
benefits described in Section 3.3 hereof accrued and unpaid, through the date of
such termination, and no other monies or benefits shall be payable or owed to
Executive under this Agreement.


4.2.2    Forfeiture of Options. Effective as of such termination date, any and
all stock options, stock appreciation rights, restricted stock options, warrants
and other similar rights granted to or received by Executive under any option or
incentive plan of the Company to which Executive is participating or enrolled
shall immediately be terminated and forfeited, except for such options or rights
granted to or received by Executive which have fully and completely vested prior
to such termination date. Any and all such options and rights to which Executive
has become fully and completely vested prior to such termination date shall
expire as set forth in the respective plan document or agreement granting such
options and rights.


4.2.3     Good Cause Defined. For purposes of this Agreement, "Good Cause" means
(i) Executive's conviction of, or plea of nolo contendere or guilty to, any
criminal violation involving dishonesty, fraud or moral turpitude;
(ii) Executive's gross negligence; (iii) Executive's willful and serious
misconduct; (iv) Executive's breach of trust or fiduciary duty in the
performance of his duties or responsibilities; (v) Executive's willful failure
to comply with reasonable directives and policies of the Board; or
(vi) Executive's breach of any material term or provision of this Agreement and
Executive's failure to cure such breach within 30 days of his receipt of notice
of the breach by the Company.


4.3     By Company Without Good Cause. Upon ten (10) days prior written notice
to Executive, Company may terminate this Agreement at any time during the
Employment Period without Good Cause.

4

--------------------------------------------------------------------------------



4.3.1     Monies and Benefits to Executive. Upon such termination, Executive
shall be entitled to receive: (i) any Base Salary earned and unpaid, and fringe
benefits described in Section 3.3 hereof accrued and unpaid, through the date of
such termination; (ii) one and one-half (1½) times the aggregate of: (x) the
Base Salary plus (y) your annual bonus target amount (65% of Base Salary);
(iii) any performance bonus (65% of Base Salary) for the fiscal year in which
such termination occurs pro-rated through the date of such termination;
provided, however, Executive shall not receive any portion of the performance
bonus unless the Board determines in good faith that Executive would have been
entitled to receive any performance bonus for the fiscal year in which such
termination occurred in accordance with Section 3.2 hereof; (iv) continuation of
the fringe benefits described in Section 3.3 hereof under which Executive is
participating as of the date of such termination for a period of eighteen (18)
months from the date of such termination; (v) payment of outplacement services
for Executive for a period of twelve (12) months from the date of such
termination; provided, however, the aggregate amount of such payments shall not
exceed $15,000.00.


4.3.2     Payment of Monies and Benefits. The payments described in
Section 4.3.1(i) and 4.3.1(ii) hereof shall be paid to Executive in a lump
sum within thirty (30) days from the date of such termination and shall be
subject to withholdings for applicable taxes. The payment described in
Section 4.3.1(iii) hereof shall be payable in a lump sum on or before April 1
following the end of the fiscal year in which such termination occurred and
shall be subject to withholdings for applicable taxes. The benefits described in
Section 4.3.1(iv) shall be provided in accordance with the Company's standard
policies and practices. The payments described in Section 4.3.1(v) hereof shall
be paid directly to the entity providing outplacement services to Executive
within ten (10) days of receipt of an invoice or statement from such entity.


4.3.3     Forfeiture of Options. Effective as of such termination date, any and
all stock options, stock appreciation rights, restricted stock options, warrants
and other similar rights granted to or received by Executive under any option or
incentive plan of the Company to which Executive is participating shall
immediately be terminated and forfeited, except for such options or rights
granted to or received by Executive which have fully and completely vested prior
to such termination date. Any and all such options and rights to which Executive
has become fully and completely vested prior to such termination date shall
expire as set forth in the respective plan document or agreement granting such
options and rights.


4.4     By Executive for Good Reason. Upon thirty (30) days prior written notice
to Company, Executive may terminate this Agreement at any time during the
Employment Period for "Good Reason" (as hereafter defined), and if requested by
Company, Executive shall continue to work exclusively for the Company during
such thirty (30) day period; provided, however, the Company shall have the
right, in its sole discretion, to terminate this Agreement at any time during
such thirty (30) day period upon written notice to Executive.

5

--------------------------------------------------------------------------------



4.4.1     Monies and Benefits to Executive. Upon such termination, Executive
shall be entitled to receive: (i) any Base Salary earned and unpaid, and fringe
benefits described in Section 3.3 hereof accrued and unpaid, through the date of
such termination; (ii) one and one-half (1½) times the aggregate of: (x) the
Base Salary plus (y) your annual bonus target amount (65% of Base Salary);
(iii) any performance bonus (65% of Base Salary) for the fiscal year in which
such termination occurs pro-rated through the date of such termination;
provided, however, Executive shall not receive any portion of the performance
bonus unless the Board determines in good faith that Executive would have been
entitled to receive any performance bonus for the fiscal year in which such
termination occurred in accordance with Section 3.2 hereof; (iv) continuation of
the fringe benefits described in Section 3.3 hereof under which Executive is
participating as of the date of such termination for a period of eighteen (18)
months from the date of such termination; and (v) payment of outplacement
services for Executive for a period of twelve (12) months from the date of such
termination; provided, however, the aggregate amount of such payments shall not
exceed $15,000.00.


4.4.2     Payment of Monies and Benefits. The payments described in
Section 4.4.1(i) and 4.4.1(ii) hereof shall be paid to Executive within thirty
(30) days from the date of such termination and shall be subject to withholdings
for applicable taxes. The payment described in Section 4..1(iii) hereof shall be
payable in a lump sum on or before April 1 following the end of the fiscal year
in which such termination occurred and shall be subject to withholdings for
applicable taxes. The benefits described in Section 4.4.1(iv) shall be provided
in accordance with the Company's standard policies and practices. The payments
described in Section 4.4.1(v) hereof shall be paid directly to the entity
providing outplacement services to Executive within ten (10) days of receipt of
an invoice or statement from such entity.


4.4.3     Forfeiture of Options. Effective as of such termination date, any and
all stock options, stock appreciation rights, restricted stock options, warrants
and other similar rights granted to or received by Executive under any option of
incentive plan of the Company to which Executive is participating shall
immediately be terminated and forfeited, except for such options or rights
granted to or received by Executive which have fully and completely vested prior
to such termination date. Any and all such options and rights to which Executive
has become fully and completely vested prior to such termination date shall
expire as set forth in the respective plan document or agreement granting such
options and rights.


4.4.4    Good Reason Defined. For purposes of this Agreement, "Good Reason"
shall exist if, without Executive's express written consent, the Company:
(i) materially reduces or decreases Executive's Base Salary from the level in
effect on the date hereof; (ii) willfully fails to include Executive in any
incentive compensation plans, bonus plans, or other plans and benefits provided
by the Company to other executive level executive; (iii) materially reduces,
decreases or diminishes the nature, status or duties and responsibilities of the
Position from those in effect on the date hereof, and such reduction, decrease
or diminution is not reasonably related to or the result of an adverse change in
Executive's performance of assigned duties and responsibilities; (iv) the hiring
by Company of an executive senior to Executive; or (v) requires Executive to
regularly perform the duties and responsibilities of the Position at a location
which is more than fifty (50) miles from the location of Executive's principal
place of employment. Notwithstanding the above, Good Reason shall not include
the death, disability or voluntary retirement of Executive or any other
voluntary action taken by or agreed to by Executive related to the Position or
its employment with the Company or its Subsidiaries.

6

--------------------------------------------------------------------------------



4.5     By Executive Without Good Reason. Upon thirty (30) days prior written
notice to Company, Executive may terminate this Agreement at any time during the
Employment Period without Good Reason, and if requested by the Company,
Executive shall continue to work exclusively for the Company during such thirty
(30) day period; provided, however, the Company shall have the right, in its
sole discretion, to terminate this Agreement at any time during such thirty (30)
day period upon written notice to Executive.


4.5.1     Monies and Benefits to Executive. Executive shall be entitled to
receive any Base Salary earned and unpaid, and fringe benefits described in
Section 3.3 hereof accrued and unpaid, through the date of such termination or
the date on which the Company terminates this Agreement during such thirty (30)
day period, and no other monies or benefits shall be payable or owed to
Executive under this Agreement.


4.5.2     Forfeiture of Options. Effective as of such termination date, any and
all stock options, stock appreciation rights, restricted stock options, warrants
and other similar rights granted to or received by Executive under any option or
incentive plan of the Company to which Executive is participating or enrolled
shall immediately be terminated and forfeited, except for such options or rights
granted to or received by Executive which have fully and completely vested prior
to such termination date. Any and all such options and rights to which Executive
has become fully and completely vested prior to such termination date shall
expire as set forth in the respective plan document or agreement granting such
options and rights.


4.6     By Company Due to Change in Control. In the event a Change in Control
(as hereafter defined) occurs and during the period beginning three (3) months
before the Change in Control and ending twenty-four (24) months after the Change
in Control:(i) this Agreement is terminated by the Company or its successor
without Good Cause; or (ii) this Agreement is terminated by Executive with Good
Reason, Executive shall be entitled to receive, and Company or its successor
shall be obligated to pay, the monies and benefits described in this
Section 4.6, and Sections 4.3 or 4.4 hereof shall not be applicable to such
Change in Control or termination.


4.6.1     Monies and Benefits to Executive. Upon such Change in Control or
termination, Executive shall be entitled to receive: (i) any Base Salary earned
and unpaid, and fringe benefits described in Section 3.3 hereof accrued and
unpaid, through the date of such Change in Control or termination; (ii) three
(3) times the aggregate of (x) the Base Salary plus (y) your annual bonus target
(65% of Base Salary); (iii) any performance bonus (65% of Base Salary) for the
fiscal year in which such Change in Control or termination occurs pro-rated
through the date of such Change in Control or termination; provided, however,
Executive shall not receive any portion of the performance bonus under this
Section 4.6.1(iii) unless the Board determines in good faith that Executive
would have been entitled to receive any performance bonus for the fiscal year in
which such Change in Control or termination occurred in accordance with
Section 3.2 hereof; (iv) continuation of the fringe benefits described in
Sections 3.3 hereof under which Executive is participating as of the date of
such Change in Control or termination for a period of thirty-six (36) months
from the date of such Change in Control or termination; (v  payment of
outplacement services for Executive for a period of twelve (12) months from the
date of such Change in Control or termination; provided, however, the aggregate
amount of such payments shall not exceed $15,000.00; and (vi) continuation of
the financial planning allowance described in Section 3.5 hereof for a period of
thirty-six (36) months from the date of such Change in Control or termination.

7

--------------------------------------------------------------------------------



4.6.2     Payment of Monies and Benefits. The payments described in
Sections 4.6.1(i) and 4.6.1(ii) hereof shall be paid to Executive in a lump sum
within thirty (30) days of the date of such Change in Control or termination and
shall be subject to withholdings for applicable taxes. The payment described in
Section 4.6.1(iii) hereof shall be payable in a lump sum on or before April 1
following the end of the fiscal year in which such Change in Control or
termination occurred and shall be subject to withholdings for applicable taxes.
The benefits described in Section 4.6.1(iv) hereof shall be provided in
accordance with the Company's or its successor's standard policies and
practices. The payments described in Section 4.6.1(v) hereof shall be paid
directly to the entity providing outplacement services to Executive within ten
(10) days of receipt of an invoice or statement from such entity. The
reimbursement of the expenses related to Section 4.6.1(vi) shall be made to
Executive in accordance with the Company's or its successor's policies and
procedures.


4.6.3     Vesting of Options. Effective as of such Change in Control or
termination date, any and all stock options, stock appreciation rights,
restricted stock options, warrants and other similar rights granted to or
received by Executive under any option or incentive plan of the Company or its
successors to which Executive is participating or enrolled shall immediately
become fully and completely vested and exercisable as if Executive had satisfied
any and all terms, conditions or requirements described or contained in such
plan. In the event Executive has not previously exercised, or does not exercise,
all or any portion of such options or rights within sixty (60) days of the date
of such Change in Control or termination (the "Exercise Period"), Executive
shall be entitled to receive, and Company or its successor shall be obligated to
pay, compensation for such unexercised options or rights in an amount equal to
(i) the number of shares not exercised by Executive under such options or rights
multiplied by (ii) the closing price of the common stock of the Company or its
successor as of the day immediately prior to such Change in Control or
termination minus the exercise price of Executive described in such options or
rights (the "Option Compensation"). The Option Compensation shall be payable in
a lump sum within thirty (30) days after the expiration of the Exercise Period,
and shall be subject to withholdings for applicable taxes. Executive shall take
any and all actions, and execute and deliver to Company or its successor any and
all agreements, certificates or instruments, necessary or required to consummate
the transactions contemplated under this Section 4.6.3 including, but not
limited to, the assignment, transfer or conveyance of any and all shares and
rights to be acquired by the Company or its successor and the cancellation,
revocation or termination of any options or rights Executive has or may have
under any such option or incentive plan.

8

--------------------------------------------------------------------------------



4.6.4     Change in Control Defined. For purpose of this Agreement, a "Change in
Control" shall be deemed to have occurred as of the date (i) any "person" or
"group " (as such terms are used in Section 13(b) of the Securities Exchange Act
of 1934, as amended (the "Exchange Act")) is or becomes the "beneficial owner"
(as defined in Rule 13d 3 under the Exchange Act), directly or indirectly, of
securities of the Company representing twenty-five percent (25%) or more of the
combined voting power of the Company's then outstanding securities, and within
one (1) year after such "person" or "group" becomes the beneficial owner of
twenty-five percent (25%) or more of the combined voting power of the Company
(the "Trigger Date"), the members of the Board immediately prior to the Trigger
Date cease to constitute a majority of the Board, (ii) the consummation of a
consolidation or merger of the Company in which the Company is not the surviving
or continuing corporation, or pursuant to which shares of the Company's common
stock would be converted into cash, securities or other property, other than a
merger of the Company in which the holders of the Company's common stock
immediately prior to the merger have (directly or indirectly) at least a fifty
one percent (51%) ownership interest in the outstanding common stock of the
surviving corporation immediately after the merger, or (iii) any sale, lease,
exchange or other transfer (in one transaction or a series of related
transactions) of all, or substantially all, of the assets of the Company, except
for any sale, lease exchange or transfer resulting from any action taken by any
creditor of the Company in enforcing its rights or remedies against any assets
of the Company in which such creditor holds a security interest.


4.6.5     Payments from Tax Implications.


(a)         Gross-Up Payment. Notwithstanding anything to the contrary in this
Agreement, in the event it shall be determined that any payment or distribution
made, or benefit provided (including, but not limited to, Section 4.6.3 hereof),
by the Company to or for the benefit of Executive under this Agreement but
determined without regard to any additional payments required under this
Section 4.6.5 (each, a "Payment"), would be subject to the excise tax imposed by
Section 4999 of the Internal Revenue Code of 1986, as amended from time to time
(the "Code"), or any similar excise tax, or any interest or penalties incurred
by Executive with respect to such excise tax (such tax with any such interest
and penalties being collectively referred to as the "Excise Tax"), Executive
shall be entitled to receive an additional payment (a "Gross Up Payment") from
the Company in an amount such that after payment by Executive of all taxes
(including any Excise Tax, income tax or payroll tax) imposed upon the Gross Up
Payment and any interest or penalties imposed with respect to such taxes,
Executive retains from the Gross Up Payment an amount equal to the Excise Tax
imposed upon the Payments.

9

--------------------------------------------------------------------------------



(b)         Determination of Gross-Up Payment. Subject to the provisions of
Section 4.6.5(c) hereof, all determinations required to be made under this
Section 4.6.5, including a determination of the requirement for and amount of
any Gross Up Payment, shall be made by the independent public accounting firm
which is then retained by the Company to audit its financial statements (the
"Accounting Firm") which shall provide detailed supporting calculations both to
the Company and Executive within thirty (30) business days of the date of such
termination, if applicable, or such earlier time as is requested by the Company,
provided that any determination that an Excise Tax is payable by Executive shall
be made on the basis of substantial authority. Any initial Gross Up Payment
shall be paid to Executive within fifteen (15) business days of the receipt of
the Accounting Firm's determination. If the Accounting Firm determines that no
Excise Tax is payable by Executive, the Accounting Firm shall furnish Executive
with a written opinion that he has substantial authority not to report any
Excise Tax on his federal income tax return. Any determination by the Accounting
Firm meeting the requirements of this Section 4.6.5(b) shall be binding upon the
Company and Executive; subject only to payments pursuant to the following
sentence based on a determination that additional Gross Up Payments should have
been made, consistent with the calculations required to be made hereunder (the
amount of such additional payments, including any interest and penalties, being
collectively referred to as the "Gross Up Underpayment" ). In the event the
Company exhausts its remedies pursuant to Section 4.6.5(c) hereof and Executive
thereafter is required to make a payment of any Excise Tax, the Accounting Firm
shall determine the amount of the Gross Up Underpayment that has occurred and
any such Gross Up Underpayment shall be promptly paid by the Company to or for
the benefit of Executive. The fees and disbursements of the Accounting Firm
shall be paid by the Company.


(c)           Remedies to Company. Executive shall notify the Company in writing
of any claim by the Internal Revenue Service that, if successful, would require
the payment by the Company of a Gross Up Payment. Such notification shall be
given as soon as practicable but not later than ten (10) business days after
Executive receives written notice of such claim and shall apprise the Company of
the nature of such claim and the date on which such claim is requested to be
paid. Executive shall not pay such claim prior to the expiration of thirty (30)
days following the date on which Executive gives such notice to the Company (or
such shorter period ending on the date that any payment of taxes with respect to
such claim is due). If the Company notifies Executive in writing prior to the
expiration of such thirty (30) day period that the Company desires to contest
such claim at the Company's sole cost and expense and the Company will provide
the indemnification as required by this Section 4.6.5(c), Executive shall:
(1) give the Company any information reasonably requested by the Company
relating to such claim; (2) take such action in connection with contesting such
claim as the Company shall reasonably request in writing from time to time,
including, but not limited to, accepting legal representation with respect to
such claim by an attorney reasonably selected by the Company and reasonably
satisfactory to Executive; (3) cooperate with the Company in good faith in order
effectively to contest such claim, and (4) permit the Company to participate in
any proceedings relating to such claim.

10

--------------------------------------------------------------------------------



The Company shall bear and pay directly all costs and expenses (including
additional interest and penalties) incurred in connection with such contest and
shall indemnify and hold Executive harmless, on an after tax basis, for any
Excise Tax, income tax or payroll tax, including interest and penalties with
respect thereto, imposed as a result of such representation and payment of costs
and expenses. Without limitation on the foregoing provisions of this
Section 4.6.5(c), the Company shall control all proceedings taken in connection
with such contest and, at its sole option, may pursue or forgo any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority with respect to such claim and may, at its sole option, either direct
Executive to pay the tax claimed and sue for a refund or contest the claim in
any permissible manner, and Executive agrees to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs Executive to pay such
claim and sue for a refund, the Company shall advance the amount of such payment
to Executive, on an interest free basis and shall indemnify and hold Executive
harmless, on an after tax basis, from any Excise Tax, income tax or payroll tax,
including interest or penalties with respect thereto, imposed with respect to
such advance or with respect to any imputed income with respect to such advance;
and further provided that any extension of the statute of limitations relating
to the payment of taxes for the taxable year of Executive with respect to which
such contested amount is claimed to be due shall be limited solely to such
contested amount, unless Executive agrees otherwise. Furthermore, the Company's
control of the contest shall be limited to issues with respect to which a Gross
Up Payment would be payable hereunder and Executive shall be entitled to settle
or contest, as the case may be, any other issue raised by the Internal Revenue
Service or any other taxing authority.


(d)        Refund of Excise Tax to Company. If, after the receipt by Executive
of an amount advanced by the Company pursuant to Section 4.6.5(c), Executive
becomes entitled to receive any refund with respect to such claim, Executive
shall (subject to the Company's complying with the requirements of
Section 4.6.5(c) hereof) promptly pay to the Company the amount of such refund,
together with any and all interest paid or credited thereon after taxes
applicable thereto. If, after the receipt by Executive of an amount advanced by
the Company pursuant to Section 4.6.5(c) hereof a determination is made that
Executive shall not be entitled to any refund with respect to such claim and the
Company does not notify Executive in writing of its intent to contest such
denial of refund prior to the expiration of thirty (30) days after such
determination, then any obligation of Executive to repay such advance shall be
forgiven and the amount of such advance shall offset, to the extent thereof, the
amount of Gross Up Payment required to be paid by the Company.

11

--------------------------------------------------------------------------------



4.7     Execution of Release by Executive. Company shall not be obligated to pay
any portion of the monies and benefits described above, if any, unless and until
Executive shall have executed and delivered to the Company a release of all
claims against the Company and its Subsidiaries and their respective
shareholders, partners, member, directors, managers, officers, employees, agents
and attorneys, arising out of or related to any act or omission which occurred
on or prior to the date on which this Agreement was terminated, in form and
substance reasonably satisfactory to the Company.


5.     POST-EMPLOYMENT DUTIES. For a period of three (3) years following the
termination of this Agreement, Executive shall: (i) fully and truthfully
cooperate and assist the Company and its Subsidiaries, to the fullest extent
possible, in any and all issues, matters, legal proceedings or litigation
related to or associated with the business, management or operation of or any
other matter involving the Company or its Subsidiaries in any way or of any
nature whatsoever arising from, related to or connected with any period in which
Executive was employed by or otherwise provided services to the Company or its
Subsidiaries or in which Executive has or may have past knowledge, information
or experience or applicable expertise; and (ii) fully cooperate, assist,
participate and work with the Company or its Subsidiaries on any and all issues
or matters for which the Company or its Subsidiaries may seek his cooperation,
assistance, participation, involvement or consultation. Such assistance shall be
provided at such times and dates which shall not unreasonably interfere or
conflict with Executive's then current employment. The Company shall reimburse
Executive for any and all costs and expenses reasonably incurred by Executive in
providing such assistance in accordance with the standard policies and
procedures of the Company in effect from time to time related to such
reimbursable expenses.


6.     CONFIDENTIAL INFORMATION. Executive acknowledges that Executive will have
access or be privy to certain confidential business and proprietary information
of the Company and its Subsidiaries as a result of Executive's employment with
the Company or its Subsidiaries. Such confidential information may include but
is not limited to business decisions, plans, procedures, strategies and
policies, legal matters affecting Company and its Subsidiaries and their
respective businesses, personnel, customer records information, trade secrets,
bid prices, evaluations of bids, contractual terms and arrangements (prospective
purchases and sales), pricing strategies, financial and business forecasts and
plans and other information affecting the value or sales of products, goods,
services or securities of the Company or its Subsidiaries, and personal
information regarding employees (collectively, the "Confidential Information").
Executive acknowledges and agrees the Confidential Information is and shall
remain the sole and exclusive property of the Company or such Subsidiary.
Executive shall not disclose to any unauthorized person, or use for Executive's
own purposes, any Confidential Information without the prior written consent of
the Board, which consent may be withheld by the Board at its sole discretion,
unless and to the extent that the aforementioned matters become generally known
to and available for use by the public other than as a result of Executive's
acts or omissions. Executive agrees to maintain the confidentiality of the
Confidential Information after the termination of Executive's employment;
provided, further, that if at any time Executive or any person or entity to
which Executive has disclosed any Confidential Information becomes legally
compelled (by deposition, interrogatory, request for documents, subpoena, civil
investigative demand or similar process) to disclose any of the Confidential
Information, Executive shall provide the Company with prompt, prior written
notice of such requirement so the Company, in its sole discretion, may seek a
protective order or other appropriate remedy and/or waive compliance with the
terms hereof. In the event that such protective order or other remedy is not
obtained or the Company waives compliance with the provisions hereof, Executive
shall ensure that only the portion of the Confidential Information which
Executive or such person is advised by written opinion of the Company's counsel
that Executive is legally required to disclose is disclosed, and Executive
further covenants and agrees to exercise reasonable efforts to obtain assurance
that the recipient of such Confidential Information shall not further disclose
such Confidential Information to others, except as required by law, following
such disclosure. In addition Executive covenants and agrees to deliver to the
Company upon termination of this Agreement, and at any other time as the Company
may request, any and all property of the Company including, but not limited to,
keys, computers, credit cards, company car, memoranda, notes, plans, records,
reports, computer tapes, printouts and software, Confidential Information in any
form whatsoever, and other documents and data (and copies thereof) and relating
to the Company or any Subsidiary which he may then posses or have under his
control or to which Executive had access to or possession of in the course of
such employment.

12

--------------------------------------------------------------------------------



7.     COVENANT NOT TO COMPETE, SOLICIT OR DISPARAGE. Executive hereby agrees
that for a period of two (2) years following the expiration or termination of
this Agreement (the "Non-Compete Period"), Executive shall not: (i) directly or
indirectly, either individually or for any other person or entity (whether as an
officer, director, employee, owner, stockholder, consultant, agent, advisor,
general partner, limited partner or otherwise), or as a part of a group, own,
operate, manage, control, participate in, consult with, render services for, or
in any manner engage in any business competing with any part of the business
presently engaged in by the Company within any geographical area in which the
Company engages or has proposed to engage in such business (or solicit any
person to engage in any of the foregoing activities); (ii) directly or
indirectly, individually or for any other person or entity induce or attempt to
induce any employee of the Company to leave the employ of the Company, hire any
person who is an employee of the Company as of or immediately prior to the time
of such hiring, or induce or attempt to induce any manufacturers'
representative, customer, supplier, licensee, agent or any other person or
entity having a business relationship with the Company to cease doing business
with or reduce the volume of its business with the Company; or (iii) initiate,
participate or engage in any communication whatsoever with any current or former
customer, supplier, vendor or competitor of the Company or its Subsidiaries or
any of their respective shareholders, partners, members, directors, managers,
officers, employees or agents, or with any current or former shareholder,
partner, member, director, manager, officer, employee or agent of the Company or
its Subsidiaries, or with any third party, which communication could reasonably
be interpreted as derogatory or disparaging to the Company or its Subsidiaries,
including but not limited to the business, practices, policies, shareholders,
partners, members, directors, managers, officers, employees, agents, advisors
and attorneys of the Company or its Subsidiaries. Provided, however, nothing
herein shall prohibit Executive from being a passive owner of or controlling,
directly or indirectly, of not more than five percent (5%) in the aggregate of
the outstanding stock of any class of a corporation which is publicly traded and
which competes in the business of the Company so long as Executive has no direct
or indirect participation in the management of such corporation. Executive
acknowledges that the foregoing restriction is reasonable in all respects and
that there is no less restrictive provision in terms of duration, prohibited
activities or geographic area which would adequately protect the Company's
assets and other legitimate business interests. For purposes of the foregoing, a
business shall be deemed to be competing with the business of the Company if
such business (a) operates apparel stores in small markets (populations of less
than 25,000) and (b) operates a significant number of its apparel stores (75% or
more of its total apparel stores) in 10,000 to 30,000 square foot formats.
Notwithstanding the foregoing, in the event any part of this covenant set forth
in this provision shall be held invalid, illegal or unenforceable by a court of
competent jurisdiction, Executive and the Company hereby agree that such
invalid, illegal or unenforceable provision or section hereof shall be severed
from this Agreement without affecting the remaining portions hereof in any
manner. In the event any portion of this provision related to the time or
geographical area restrictions hereof shall be declared by a court of competent
jurisdiction to exceed the maximum time or geographical area restrictions such
court deems reasonable or enforceable, said time or geographic area restriction
shall be deemed to become and thereafter shall be such time or geographic area
which such court shall deem reasonable and enforceable.

13

--------------------------------------------------------------------------------



8.     ARBITRATION. Should any dispute arise relating to the meaning,
interpretation, enforcement or application of this Agreement, such dispute shall
be settled in Harris County, Texas, in accordance with the terms, conditions and
requirements described or contained in the Company's arbitration policy, if any,
and the employment dispute arbitration rules of the American Arbitration
Association, and all costs of such arbitration including, but not limited to
reasonable attorney's fees and costs, shall be borne by the losing party. The
Company, however, shall be entitled to obtain injunctive relief from any court
of competent jurisdiction to enforce the provisions of Sections 6 and 7 of this
Agreement.


9.     NOTICES. Any notice provided for in this Agreement shall be in writing
and shall be either personally delivered, or mailed by first class mail, return
receipt requested, to the recipient at the address indicated below:



 
To Executive:
Andrew Hall

   
11 Hope Valley Place

   
The Woodlands, TX 77382




 
With a copy to:
Armstrong Teasdale LLP

   
One Metropolitan Square, Suite 2600

   
St. Louis, MO 63102-2740

   
Attention: William M. Corrigan, Jr.




 
To Company:
Stage Stores, Inc.

   
10201 Main Street

   
Houston, Texas 77025

   
Attention: EVP-Human Resources


14

--------------------------------------------------------------------------------




 
With a copy to:
McAfee & Taft

   
A Professional Corporation

   
211 North Robinson

   
10th Floor, Two Leadership square

   
Oklahoma City, Oklahoma 73102

   
Attn: Martin Stringer



or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement shall be deemed to have been given when so delivered
or mailed.


10.     GOVERNING LAW. All issues and questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by,
and construed in accordance with, the laws of the State of Texas, without giving
effect to any choice of law or conflict of law rules or provisions (whether of
the State of Texas or any other jurisdiction) that would cause the application
of the laws of any jurisdiction other than the State of Texas. In furtherance of
the foregoing, the internal law of the State of Texas shall control the
interpretation and construction of this Agreement, even though under the
jurisdiction's choice of law or conflict of law analysis, the substantive law of
some other jurisdiction would ordinarily apply.


11.     SEVERABILITY. Each section, subsection and lesser section of this
Agreement constitutes a separate and distinct undertaking, covenant or provision
hereof. In the event that any provision of this Agreement shall be determined to
be invalid or unenforceable, such provision shall be deemed limited by
construction in scope and effect to the minimum extent necessary to render the
same valid and enforceable, and, in the event such a limiting construction is
impossible, such invalid or unenforceable provision shall be deemed severed from
this Agreement, but every other provision of this Agreement shall remain in full
force and effect.


12.     AMENDMENTS; MODIFICATIONS. Neither this Agreement nor any term or
provision in it may be changed, waived, discharged, rescinded or terminated
orally, but only by an agreement in writing signed by the party against whom or
which the enforcement of such change, waiver, discharge, rescission or
termination is sought.


13.     WAIVER. No failure on the part of either party to this Agreement to
exercise, and no delay in exercising, any right, power or remedy created
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, power or remedy by any such party preclude any other or
further exercise thereof or the exercise of any other right, power or remedy. No
waiver by any party hereto to any breach of, or default in, any term or
condition of this Agreement shall constitute a waiver of or assent to any
succeeding breach of or default in the same or any other term or condition
hereof. The terms and provisions of this Agreement, whether individually or in
their entirety, may only be waived in writing and signed by the party against
whom or which the enforcement of such waiver is sought.


14.     SUCCESSORS AND ASSIGNS. This Agreement shall be binding upon and inure
to the benefits of the successors, assigns, heirs, legatees, devisees,
executors, administrators, receivers, trustees and representatives of Executive
and the Company and its Subsidiaries and their respective successors, assigns,
administrators, receivers, trustees and representatives.

15

--------------------------------------------------------------------------------



15.     HEADINGS. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.


16.     MULTIPLE COUNTERPARTS. This Agreement may be executed in two or more
counterparts, each of which is deemed to be an original and all of which taken
together constitute one and the same agreement.


17.     FEES AND EXPENSES. All costs and expenses incurred by either party in
the preparation, negotiation or performance of this Agreement shall be borne
solely by the party incurring such expense without right of reimbursement.


18.     INDEMNIFICATION. The Company agrees to indemnify and hold Executive
harmless for any costs, attorney fees or damages that he may suffer if his
former employer (May Company) or its successor Federated Department Stores,
Inc. attempts to enforce the terms of any provision of his prior employment
agreement. The Executive shall have the right to select counsel to represent him
in any such matters for which the Company will reimburse Executive for all
reasonable costs and attorney fees. This indemnification shall extend to any
action by May Company or Federated Department Stores, Inc. seeks to claw back or
otherwise recover any gains on stock options or incentive plans.


19.     FURTHER ASSURANCES. Executive and the Company covenant and agree that
each will execute any additional instruments and take any actions as may be
reasonably requested by the other party to confirm or perfect or otherwise to
carry out the intent and purpose of this Agreement.


20.    CONSTRUCTION. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by Executive and the Company, and no presumption or burden of proof shall arise
favoring or disfavoring either by virtue of the authorship of any of the
provisions of this Agreement.


21.     SURVIVAL. Executive and the Company agree that the terms and conditions
of Sections 4 through 15 (inclusive), 19, 20 and 21 hereof shall survive and
continue in full force and effect, notwithstanding any expiration or termination
of the Employment Period or this Agreement.


22.     ENTIRE AGREEMENT. This Agreement contains and constitutes the entire
agreement between Executive and the Company and supersedes and cancels any prior
agreements, representations, warranties, or communications, whether oral or
written, between Executive and the Company relating to the subject matter hereof
in any way.


23.    GENDER AND NUMBER PLURALITY. Unless the context otherwise requires,
whenever used in this Agreement the singular shall include the plural, the
plural shall include the singular, and the masculine gender shall include the
neuter or feminine gender and vice versa.

16

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.


"COMPANY"
STAGE STORES, INC.,   a Nevada Corporation      
By:
 /s/James R. Scarborough
 
Title: 
Chairman, President and Chief Executive Officer
     
"EXECUTIVE"
/s/Andrew Hall   ANDREW HALL, an individual

 
17

--------------------------------------------------------------------------------







